Citation Nr: 0530724	
Decision Date: 11/15/05    Archive Date: 11/30/05

DOCKET NO.  01-06 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for schizophrenia, residual 
type.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from March 1987 to July 1987.  Prior to that time, he served 
with the Virginia Army National Guard from September 1977 to 
August 1985, including during periods of active duty for 
training from September 1977 to October 1977 and from October 
1980 to January 1981, and during other periods of training 
from May 1981 to June 1981, from May 1982 to June 1982, in 
June 1983, in June 1984 and in July 1985.  

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office in 
Roanoke, Virginia.

In September 2003, the Board remanded this claim to the RO 
via the Appeals Management Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claim.

2.  Schizophrenia preexisted the veteran's March 1987 to July 
1987 period of active service and increased in disability 
during such period of active service.  


CONCLUSION OF LAW

Schizophrenia, residual type, was aggravated by service.  38 
U.S.C.A. §§ 1131, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.306 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence is to be provided by the claimant and which 
portion of the evidence VA will attempt to obtain on behalf 
of the claimant.

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, as explained below, VA 
has provided the veteran adequate notice and assistance with 
regard to the claim on appeal such that the Board's decision 
to proceed in adjudicating this claim does not prejudice the 
veteran in the disposition thereof.  Bernard v. Brown, 
4 Vet. App. at 392-94.  

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
specifically held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-24. 

In this case, the RO, via AMC, provided the veteran VCAA 
notice by letter dated in August 2004, after initially 
deciding the veteran's claim in a rating decision dated in 
March 2001.  In its letter, the RO acknowledged the veteran's 
claim, notified him of the evidence needed to substantiate 
that claim, identified the evidence it had requested and/or 
received in support of that claim, the evidence VA was 
responsible for securing and the evidence VA still needed the 
veteran to submit, and indicated that it would make 
reasonable efforts to assist the veteran in obtaining such 
evidence provided he identified the sources of that evidence.  
The RO further indicated that, ultimately, it was the 
veteran's responsibility to ensure the RO's receipt of all 
pertinent evidence.  The RO indicated that, if he wished VA 
to obtain his treatment records on his behalf, he should sign 
the enclosed forms authorizing their release.  The RO advised 
the veteran to identify or send directly to VA all medical 
documents and other information he believed were pertinent to 
his claim. 

The content of this notice letter considered in conjunction 
with the content of other documents sent to the veteran 
during the course of his appeal reflects compliance with the 
requirements of the law as found by the Court in Pelegrini 
II.  

In letters dated in March 2000, August 2000, October 2000, 
January 2005 and May 2005, a rating decision dated in March 
2001, a statement of the case issued in May 2001, a 
development memorandum dated in June 2002, a remand issued in 
September 2003, and a supplemental statement of the case 
issued in August 2005, VA, via the RO, Board and AMC, 
provided the veteran some of the same information provided in 
the August 2004 letter.  As well, VA notified the veteran of 
the VCAA and VA's duty to assist, indicated that it was 
developing his claim pursuant to that duty, informed him of 
additional evidence it had requested on his behalf, including 
information from his service department, again asked him to 
sign the enclosed forms authorizing the release of various 
medical records, and asked him to ensure the RO's receipt of 
all pertinent evidence.  In addition, VA explained the 
reasons for which it denied the veteran's claim and 
identified the evidence it had considered in doing so and the 
evidence still needed to substantiate that claim.  VA also 
furnished the veteran all provisions pertinent to his claim, 
including those outlining VA's duties to notify and assist.  

For the following reasons, any defect with respect to the 
timing of the August 2004 VCAA notice letter was harmless 
error.  First, as previously indicated, in the aggregate, VA 
met the content notification requirements of the VCAA.  
Second, in Pelegrini II, the Court recognized the need for, 
and the validity of, notification sent after the initial 
decision in cases where such notice was not mandated until 
after that initial decision had been made.  Although, in this 
case, the VCAA was already in effect at the time the RO 
decided the veteran's claim, the only way that VA could now 
provide notice prior to initial adjudication would be to 
vacate all prior adjudications and to nullify the notice of 
disagreement and substantive appeal that were filed by the 
veteran to perfect the appeal to the Board.  This would be an 
absurd result, forcing the veteran to begin the appellate 
process anew.  Third, in reviewing determinations on appeal, 
the Board is required to review the evidence of record on a 
de novo basis and without providing any deference to the RO's 
prior decision.  As such, the veteran is in no way prejudiced 
by having been provided notice after the initial RO decision.  
Rather, he was afforded the appropriate opportunity to 
identify or submit additional evidence prior to the Board's 
consideration of his appeal.

With regard to the duty to notify, the VCAA requires that VA 
give a claimant an opportunity to submit information and 
evidence in support of his claim.  
Once this has been accomplished, all due process concerns 
have been satisfied.  Bernard, 4 Vet. App. at 384; Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(2005) (harmless error).  Because the content requirements of 
a VCAA notice have essentially been satisfied in regard to 
this particular claim, any error in not providing a single 
notice to the veteran covering all content requirements, or 
any error in timing, is harmless error.

B.  Duty to Assist

VA, via the RO, Board and AMC, made reasonable efforts to 
identify and obtain relevant records in support of the 
veteran's claim.  38 U.S.C.A. § 5103A(a), (b), (c) (West 
2002).  First, VA endeavored to secure and associate with the 
claims file all evidence the veteran identified as being 
pertinent to his claim, including service medical and 
personnel records and private treatment records.  

Specifically, in its September 2003 remand, the Board 
instructed AMC to secure records of the veteran's pre-service 
(1977 to 1987) treatment for emotional problems, including 
from Northwest Mental Health Center.  In response, AMC 
contacted the veteran and asked him to sign the enclosed 
forms authorizing the release of such records, but the 
veteran did not comply.  AMC then sent the veteran another 
letter requesting the same action, but again, the veteran did 
not comply.  

In a Hearing Memorandum dated in September 2005, the 
veteran's representative indicated that AMC had satisfied all 
aspects of the Board's September 2003 remand and that the 
veteran did not desire to testify at another hearing or offer 
additional comment in support of his appeal.  Likewise, in a 
written statement received at the Board in September 2005, 
the veteran indicated that he had presented all evidence that 
was available and questioned why the Board needed the other 
information to decide his claim.  

Although the veteran failed to cooperate with AMC while this 
case was in remand status, there is no need to issue another 
remand to explain to him the consequences of his inaction.  
As the veteran has since pointed out, there is now sufficient 
evidence of record to decide his claim favorably.  Halting 
any further effort at development does not, therefore, 
prejudice the veteran in the disposition of his claim.  

Second, VA conducted medical inquiry in an effort to 
substantiate the veteran's claim by affording him a VA 
examination, during which an examiner addressed the etiology 
of the veteran's schizophrenia.

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant); Mayfield v. Nicholson, 
19 Vet. App. 103. 115 (2005) (holding that an error, whether 
procedural or substantive, is prejudicial when the error 
affects a substantial right so as to injure an interest that 
the statutory or regulatory provision involved was designed 
to protect to the extent that it affects the essential 
fairness of the adjudication).  The Board thus deems the 
record ready for appellate review.   

II.  Analysis of Claim

The veteran seeks an award of service connection for 
schizophrenia on either a direct incurrence or aggravation 
basis.  

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
service. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  Service connection may be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be presumed if it is shown that the 
veteran served continuously for 90 days or more during a 
period of war or during peacetime after December 31, 1946, 
and psychoses became manifest to a degree of 10 percent 
within one year from the date of discharge, and there is no 
evidence of record establishing otherwise.  38 U.S.C.A. §§ 
1101, 1112(a), 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(a) (2005).

Active military, naval, or air service includes active duty, 
any period of active duty for training (ACDUTRA) during which 
the individual concerned was disabled from a disease or 
injury incurred in or aggravated by the line of duty, and any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from an injury 
incurred in or aggravated by the line of duty or from an 
acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident occurring during such training.  38 
U.S.C.A. § 101(24) (West 2002); 38 C.F.R. 
§ 3.6(a) (2005).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In written statements submitted during the course of this 
appeal and during a hearing held before the Board in January 
2002, the veteran alleged that he developed schizophrenia 
during active service from March 1987 to July 1987 and was 
therefore entitled to an award of service connection for that 
disability.  He disputed the RO's findings that during 
treatment for such disability in 1987, he reported a past 
history of a mental disorder, a diagnosis of schizophrenia at 
the age of 18, and the use of prescription drugs for such a 
disorder.  He argued that he developed the disability in 1987 
due to insults from, and physical abuse by, soldiers, 
officers and drill sergeants.  He explained that prior to 
entering active service, including during various periods of 
inactive service and active duty for training, no medical 
professional diagnosed schizophrenia or prescribed drugs for 
such a disability.  Rather, beginning at the age of eight, 
during teenage years, and again at the age of 17, he received 
counseling, characterized as talk therapy, in response to 
problems he was experiencing in school.  Reportedly, however, 
counselors did not render a psychiatric diagnosis.  He 
further explained that during his service in the Army 
National Guard, he performed satisfactorily.  

During the aforementioned hearing, the veteran's 
representative alleged that the veteran's schizophrenia 
either developed during the period of active service in 
question, or preexisted such service and worsened therein.  
He pointed out that literature shows that most males develop 
this disability between the ages of 18 and 26, which would 
support the veteran's assertion that he developed the 
disability during his 1987 period of active service.   

Various private medical documents of record dated since July 
1987 confirm, in part, the veteran's and his representative's 
assertions by showing that the veteran currently has 
schizophrenia, most recently diagnosed as residual type.  The 
question thus becomes whether this disability was incurred in 
or aggravated by service, as alleged.

A veteran who served for at least six months during a period 
of war or during peacetime on or after January 1, 1947, is 
presumed to have been in sound condition when examined, 
accepted and enrolled in service, except for defects noted at 
the time of entrance, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment and was not aggravated by 
such service.  38 U.S.C.A. §§ 1111, 1132 (West 2002); see 
VAOPGCPREC 3-2003 (July 16, 2003) (holding that VA must show 
by clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service, and that 38 C.F.R. § 
3.304(b) is inconsistent with 38 U.S.C. §§ 1111, 1132 to the 
extent that it states that the presumption of sound condition 
may be rebutted solely by clear and unmistakable evidence 
that a disease or injury existed prior to service); see also 
Wagner v. Principi, No. 02-7347 (Fed. Cir. June 1, 2004) 
(holding that VA, rather than the claimant, bears the burden 
of proving that a disability preexisted service and was not 
aggravated therein); 70 Fed. Reg. 23,027, 23,029 (May 4, 
2005) (applies to claims pending on or filed after May 4, 
2005).  

According to 38 C.F.R. § 3.304(b) (2005), the term "noted" 
denotes only such conditions that are recorded in examination 
reports.  A history of pre-service existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions but will be considered together 
with all other material evidence in determinations as to 
inception.  38 C.F.R. § 3.304(b)(1); Crowe v. Brown, 7 Vet. 
App. 238 (1994).

The veteran in this case served on active duty for less than 
six months during peacetime and is therefore not presumed to 
have been in sound condition with regard to his mental health 
when he entered service in March 1987.  When the presumption 
of soundness applies and is not rebutted by clear and 
unmistakable evidence establishing that a disorder existed 
prior to enlistment and was not aggravated by service, the 
claim is one for service connection based on direct 
incurrence.  No deduction is then taken for the degree of 
disability existing at the time of entrance, thereby allowing 
the veteran a higher disability rating.  Joyce v. Nicholson, 
19 Vet. App. 36 (2005) (citing Wagner, 370 F.3d at 1096).

The presumption of soundness does not apply in this case, but 
not because it has been rebutted.  Rather, it does not apply 
due to the length of the period of active service at issue in 
this appeal.  Regardless, as explained below, the evidence 
shows that the veteran's schizophrenia preexisted service; 
therefore, the veteran's entitlement to service connection 
for this disability on a direct incurrence basis will not be 
considered.

As previously indicated, the veteran had active duty for 
training with the Virginia Army National Guard from September 
1977 to October 1977 and from October 1980 to January 1981.  
He also had what the Virginia Army National Guard has 
characterized as "active duty, active duty training or full 
time training duty" from May 1981 to June 1981, from May 
1982 to June 1982, in June 1983, in June 1984 and in July 
1985.  (With the information available, the Board is unable 
to determine whether any of these periods of service 
represent "active service" as defined by VA law and 
regulations).  In July 1985, he was discharged from the 
Virginia Army National Guard for "other designated physical 
or mental conditions."

The veteran served on active duty with the United States Army 
from March 1987 to July 1987.  There is no indication of 
record that, when he entered this period of service, he 
underwent an examination.  According to the veteran, however, 
at that time, he did not tell his recruiter that he had had 
any medical problems.  Rather, he provided the recruiter with 
a copy of his DD Form 214, which allegedly showed that he had 
been discharged from the Virginia Army National Guard due to 
medical reasons.  

Private medical records in the claims file confirm that prior 
to March 1987, the veteran sought treatment for emotional 
problems.  For instance, in February 1977, November 1977, 
March 1979, August 1984 and February 1985, he presented to 
Northwest Mental Health Center with complaints pertaining to 
his mental health.  During the latter visit, he indicated 
that some people thought he was crazy, paranoid 
schizophrenic, and not all there.  He reported having 
emotional problems, feeling frustrated and lonely, and not 
being able to hold a job or get along with others.  He also 
reported that he suffered a head injury in 1980, when he was 
involved in a serious car accident and his head went through 
the windshield.  The examining social worker noted that, 
after the prior four intakes at her facility, the veteran had 
remained in treatment for only a couple of months and had 
never been hospitalized.  She rendered a tentative diagnosis 
of schizotypal personality disorder and recommended further 
evaluation to determine whether the veteran should use 
medications and whether he had neurological problems 
secondary to the 1980 head injury.   

In July 1985, while training with the Virginia Army National 
Guard, the veteran reported that he needed a rest due to his 
nerves.  He also reported paranoid and homicidal ideations, 
racing thoughts and hallucinations.  A treating health care 
provider referred him to a hospital for psychiatric care.  On 
admission, another treating health care provider noted a long 
history of psychiatric illness prior to reserve status, 
including episodic schizophrenic behavior, which led to the 
nonfatal stabbing of the veteran's father three to four years 
previously.  She also noted a history of noncompliance with 
medication.  During a nine-day hospitalization, a 
psychiatrist prescribed Thorazine and rendered a diagnosis of 
chronic paranoid schizophrenia, with acute exacerbation.  He 
recommended an administrative separation from active duty 
reserve status.  As previously indicated, the veteran's 
service department accepted such recommendation and, in July 
1985, separated the veteran from the Virginia Army National 
Guard.  

Also of record are reports of an April 1987 hospital 
admission and a Medical Board evaluation conducted in May 
1987, which include a finding that the veteran's 
schizophrenia preexisted service.  This finding was based on 
the veteran's reported history of schizophrenia since the age 
of 18, the discontinuance of his medication prior to entering 
the Virginia Army National Guard in 1980, the resumption of 
treatment, including the use of medication, for two years 
following basic and advanced training, a hospitalization for 
such a disability immediately prior to discharge from the 
Virginia Army National Guard in 1985, the resumption of 
treatment, including the use of medication, until he joined 
the regular Army in 1987, and the discontinuance of the 
medication on entrance into that period of service.

The above documents, particularly, records of the veteran's 
July 1985 and April 1987 hospitalizations and the report of 
the May 1987 Medical Board evaluation, establish that the 
veteran's schizophrenia preexisted service.  

Once a disability is found to have preexisted service, then 
service connection may be predicated only upon a finding of 
aggravation during service.  Paulson v. Brown, 7 Vet. App. 
466, 468 (1995).  A preexisting disease will be considered to 
have been aggravated by military service when there is an 
increase in disability during such service, unless there is a 
specific finding that the increase is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306(a) (2005).  Temporary or intermittent 
flare-ups of a preexisting injury or disease are not 
sufficient to be considered aggravation unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 
Vet. App. 292 (1991).  

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation when the pre-service disability 
underwent an increase in severity during service.  38 C.F.R. 
§ 3.306(b) (2005).  A claimant is not required to show that 
the disease or injury increased in severity during service 
before VA's duty under this rebuttal standard attaches.  
Cotant v. Principi, 17 Vet. App. 116 (2003); see also 
VAOPGCPREC 3-2003 (July 16, 2003) (holding that 38 C.F.R. § 
3.306(b), which provides that aggravation may not be conceded 
unless the preexisting condition increased in severity during 
service, is not inconsistent with 38 U.S.C. § 1111, properly 
implements 38 U.S.C. § 1153, applies only to determinations 
concerning the presumption of aggravation under 38 U.S.C. § 
1153, and does not apply to determinations concerning the 
presumption of sound condition under 38 U.S.C. 
§ 1111).

In this case, a DD Form 3647 (Inpatient Treatment Record 
Cover Sheet) dated in July 1987 and a report of a VA mental 
disorders examination conducted in May 2005 address the 
matter of whether the veteran's schizophrenia increased in 
disability during his March 1987 to July 1987 period of 
active service.  According to the former document, such a 
disability was not "service aggravated."  

According to the latter document, if the veteran's 
schizophrenia preexisted service, it is at least as likely as 
not that that condition increased in disability in service 
given that stress is known to exacerbate such a condition.  
The VA examiner was unable to determine whether the veteran's 
schizophrenia preexisted service, however, because crucial 
medical records were missing from the claims file.  Moreover, 
he appeared to be unclear as to which period of service was 
at issue in this appeal.  He occasionally referred to the 
veteran's National Guard service in 1980 as pertinent and 
then indicated that he could not find a diagnosis of 
schizophrenia dated prior to 1985.  

The Board has since found that the veteran's schizophrenia 
preexisted his March 1987 to July 1987 period of active 
service.  As a result, the latter opinion supports the 
veteran's claim.  The Board accords this opinion greater 
evidentiary weight than the former opinion because it is 
based on a review of the claims file, which includes multiple 
records of the veteran's psychiatric treatment prior to 1987, 
and is comprehensive and supported by rationale.

Based primarily on that opinion, the Board finds that the 
veteran's preexisting schizophrenia increased in disability 
during his March 1987 to July 1987 period of active service.  
The Board then concludes that schizophrenia was aggravated by 
active service.  The evidence supports the veteran's claim in 
this case; such claim must therefore be granted.  




ORDER

Service connection for schizophrenia, residual type, is 
granted.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


